Martin, J.
delivered the opinion of the court, This case is perfectly similar to those of Phillips vs. Curtis and Phillips vs. Fulton's heirs, jussdetermined, ante, 237, 241
Ihe deiendant’s debt to the estate of the late A. Phillips was extinguished : the amount of it having reached the hands of the only person au-thorised to receive it at the time.
Itis? therefore, ordered, adjudged and decreed, *248•~that the ju4gment of the district court be affirm-eti with costs.
Baldwin fo~ the plaintiff, Johnson for thn dc~ •f~ant.
~*MATHE~W$q J.
was prevented by inths-position froni attending in the western district this year.
~ Owwg to a raging epidemy, the Octobei teim was not
hohien. There was not any case determined in No- vember